Order granting in part and denying in part the plaintiff’s motion for examination of the defendant before trial modified by adding to the items of examination the following: “ The manner in which the defendant operated his motor vehicle before and at the time of the accident. The acts and conduct of the plaintiff while crossing the street at and preceding the time that she was struck by the defendant’s automobile.” As so modified the order, so far as appealed from, is affirmed, without costs; examination to proceed at the place appointed in the order on five days’ notice. No opinion. Hagarty, Davis, Johnston, Adel and Close, JJ., concur.